 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KRISTIN M. DAILY, State Bar No. 186103
     Supervising Deputy Attorney General
 3    1300 I Street, Suite 125
      P.O. Box 944255
 4    Sacramento, CA 94244-2550
      Telephone: (916) 210-7903
 5    Fax: (916) 324-5567
      E-mail: Kristin.Daily@doj.ca.gov
 6   Attorneys for Defendant
     Department of Motor Vehicles
 7

 8                         IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   ROBERTA BARNETT,                                    2:17-cv-01517-TLN-CKD

13                                      Plaintiff,

14                v.                                     DEFENDANT DMV's REPLY TO
                                                         PLAINTIFF’S OPPOSITION TO
15                                                       DEFENDANT’S MOTION TO DISMISS
     CALIFORNIA DEPARTMENT OF                            PLAINTIFF'S FIRST AMENDED
16   MOTOR VEHICLES; SHEILA EVANS;                       COMPLAINT (Rule 12(b)(1), (6); 12(e))
     GLENDA LOPEZ; DEBORA MONROE;
17   MIKE MILLER; BEATRICE QUINONEZ;                     Date:           October 31, 2019
     TAMMY WATSON; GLORIA VASQUEZ;                       Time:           2:00 p.m.
18   LATOYA GUITON; JACKIE FAYNE;                        Dept:           2, 15th floor
     GEORGE MCGINNIS; JEANETTE                           Judge:          The Honorable Troy L. Nunley
19   BINION and DOES 1 through 50 inclusive,             Trial Date:     None Set
                                                         Action Filed:   1/9/2018
20                                   Defendants.

21

22

23

24

25

26

27

28
                                                     1
       DEFENDANT DMV’s REPLY TO OPPOSITION TO MOTION TO DISMISS FAC (2:17-cv-01517-TLN-CKD)
 1           Defendant California Department of Motor Vehicles (“DMV”) hereby replies to plaintiff’s

 2   opposition to defendant’s motion to dismiss plaintiff’s First Amended Complaint (“FAC”).

 3                                            INTRODUCTION
 4           Rather than substantively oppose various arguments in defendant DMV’s motion to dismiss

 5   the FAC, plaintiff attempts to amend her complaint yet again to state viable causes of action. But

 6   plaintiff has not been granted leave for such an amendment. Moreover, her proposed Second

 7   Amended Complaint (“SAC”) suffers from some of the same defects. Defendant’s motion to

 8   dismiss should be granted.

 9                                              ARGUMENT
10   I.      SOVEREIGN IMMUNITY BARS PLAINTIFF’S CLAIMS UNDER THE REHABILITATION
             ACT.
11
             A.    Congress Did Not Validly Abrogate Sovereign Immunity Under the
12                 Rehabilitation Act.
13           Plaintiff’s opening argument is that, like the Americans with Disabilities Act (“ADA”),

14   Congress abrogated sovereign immunity under the Rehabilitation Act by expressly stating the

15   intent to abrogate sovereign immunity. Plaintiff’s Opposition, 2:21, et seq. But plaintiff fails to

16   apprise this Court that the United States Supreme Court has already ruled that Congress did not

17   validly abrogate sovereign immunity under Title I of the ADA. Bd. of Trustees of Univ. of

18   Alabama v. Garrett, 531 U.S. 356 (2001). Similarly, defendant DMV herein argues in its opening

19   papers that Congress did not validly abrogate sovereign immunity under the Rehabilitation Act,

20   despite published cases holding that it did.

21           In her opposition, plaintiff cites only to Becker v. Oregon, 170 F.Supp.2d 1061 (2001), in

22   support of her argument that Congress did validly waive the sovereign immunity of the states in

23   enacting the ADA. Plaintiff’s Opposition, 3:6. But Becker ruled only that sovereign immunity

24   was validly waived under Title II of the ADA, regarding access by the disabled, not Title I of the

25   ADA, which provides for money damages for failure to provide accommodations in employment.

26   It also held that sovereign immunity was validly abrogated for section 701 of the Rehabilitation

27   Act in a lawsuit brought by a disabled inmate who complained about not being able to use the

28   shower. It was not an employment case for money damages for discrimination.
                                                  2
          DEFENDANT DMV’s REPLY TO OPPOSITION TO MOTION TO DISMISS FAC (2:17-cv-01517-TLN-CKD)
 1            Here, plaintiff sues for money damages for employment discrimination under 29 U.S.C.

 2   section 794. Significantly, section 794 states “The standards used to determine whether this

 3   section has been violated in a complaint alleging employment discrimination under this section

 4   shall be the standards applied under title I of the Americans with Disabilities Act…” As stated

 5   above, the Supreme Court has already determined that Congress did not validly abrogate

 6   sovereign immunity under Title I of the ADA. Furthermore, to the extent that the Rehabilitation

 7   Act relies on the Commerce clause, “Congress may not, of course, base its abrogation of the

 8   States' Eleventh Amendment immunity upon the powers enumerated in Article I.” Bd. of

 9   Trustees of Univ. of Alabama v. Garrett, supra, 531 U.S. at 364. Congress did not validly

10   abrogate sovereign immunity under section 5 of the Fourteenth Amendment for purposes of

11   employment discrimination claims under the Rehabilitation Act, and defendant’s motion to

12   dismiss on this basis should be granted.

13            B.    Plaintiff Has Failed to Allege That Defendant Intentionally Waived
                    Sovereign Immunity.
14

15            Plaintiff admits that her FAC does not contain allegations regarding intentional waiver of

16   sovereign immunity. Plaintiff’s Opposition, 3:12. Therefore, the motion to dismiss should be

17   granted.

18   II.      PLAINTIFF FAILED TO EXHAUST HER ADMINISTRATIVE REMEDY.
19            Plaintiff argues that because she alleges that she filed a complaint with the EEOC, and that

20   her “right to sue is directly supported by Title I of the ADA,” she has exhausted her

21   administrative remedy. But plaintiff’s right to sue letter specifically states under which federal

22   statutes she is being given a right to sue, and references the ADA. Exh. A to FAC. Plaintiff’s

23   FAC does not contain a cause of action under the ADA. And while her proposed SAC does, as

24   argued below, defendant clearly has sovereign immunity from any claim for damages under Title

25   I of the ADA. Therefore, the motion to dismiss should be granted.

26   ///

27

28
                                                        3
           DEFENDANT DMV’s REPLY TO OPPOSITION TO MOTION TO DISMISS FAC (2:17-cv-01517-TLN-CKD)
 1   III. REHABILITATION ACT CLAIMS CANNOT BE BROUGHT AGAINST INDIVIDUAL
          DEFENDANTS.
 2

 3            Plaintiff admits that she cannot bring a claim under the Rehabilitation Act against an

 4   individual defendant. Plaintiff’s Opposition, 4:6. Therefore, the motion to dismiss the claims on

 5   this ground should be granted.

 6   IV.      PLAINTIFF HAS FAILED TO ALLEGE THAT SHE IS DISABLED UNDER THE
              REHABILITATION ACT.
 7

 8            Plaintiff complains that defendants “want to focus on the issue of long-distance walking.”

 9   Plaintiff’s Opposition, 5:3. The reason defendant DMV referenced long-distance walking is

10   because this was the only description in the FAC of plaintiff’s alleged disability, other than the

11   conclusory allegation of the diagnosis of asthma. If plaintiff is “substantially limited” in the

12   major life activity of breathing, she should allege it. She has not done so (even in her proposed

13   SAC), nor alleged facts that, if proven, would establish that she is substantially limited in a major

14   life activity as required under the Rehabilitation Act. Therefore, the motion to dismiss should be

15   granted.

16   V.       PLAINTIFF HAS CONCEDED THE MOTION FOR MORE DEFINITE STATEMENT.
17            By submitting the proposed SAC, plaintiff seems to concede the need for a more definite

18   statement. Therefore, the motion should be granted. But while the proposed SAC attempts to set

19   out the various causes of action under the Rehabilitation Act and the FEHA more clearly, plaintiff

20   also attempts to add new causes of action under the ADA. As described below, such causes of

21   action are impermissible against defendants.

22   VI.      PLAINTIFF’S SAC IS ALSO DEFICIENT
23            This Court has already issued an order striking the Second Amended Complaint because

24   plaintiff has not sought nor been granted leave to file it. But even if the Court is inclined to give

25   plaintiff yet another chance to amend her complaint, the Proposed Second Amended Complaint is

26   also subject to a motion to dismiss.

27   \\\

28
                                                         4
           DEFENDANT DMV’s REPLY TO OPPOSITION TO MOTION TO DISMISS FAC (2:17-cv-01517-TLN-CKD)
 1         A.    Defendants Have Sovereign Immunity for Claims Under Title I of the
                 ADA.
 2

 3         It has long been established that the Eleventh Amendment bars suits against a state by its

 4   own citizens as well as citizens of other states. Edelman v. Jordan, 415 U.S. 651, 662-663

 5   (1974). All private plaintiffs are subject to the Eleventh Amendment. Bair v. Krug, 853 F.2d 672,

 6   674 (9th Cir. 1988). Absent Congress abrogating the states’ immunity or consent by the state to

 7   suit in federal court, a suit against a state or one of its agencies or departments is proscribed by

 8   the Eleventh Amendment. Pennhurst State School & Hospital v. Halderman, 465 U.S. 89, 100 -

 9   101 (1984); Kirchmann v. Lake Elsinore, 83 Cal.App. 4th 1098, 1101 (Cal. App. 4 Dist. 2000).

10   This bar applies “regardless of the nature of the relief sought.” Pennhurst State School &

11   Hospital, 465 U.S. at 101.

12         Title I of the ADA prohibits the States and other employers from discriminating against a

13   qualified individual with a disability because of that disability. 42 U.S.C. § 12112. However, in

14   2001 the United States Supreme Court held that the Eleventh Amendment to the U.S.

15   Constitution barred state employees’ suits against their employer for money damages under Title

16   I of the ADA. Board of Trustees of the University of Alabama v. Garrett, 531 U.S. 356, 360

17   (2001). Like plaintiff in the present case, the plaintiffs in Garrett were state employees who sued

18   their respective employers seeking money damages. In order to resolve conflicting opinions

19   among the Courts of Appeals, the Supreme Court analyzed whether Congress had abrogated the

20   States’ sovereign immunity, thus subjecting the States to suit in federal court for money damages

21   under the ADA. The Supreme Court concluded Congress did not validly abrogate the States’

22   sovereign immunity from suit by private individuals for money damages in enacting Title I of the

23   ADA. Id. at 374. Thus, plaintiff’s claim under her first cause of action is barred by the doctrine

24   of sovereign immunity.

25         Plaintiff’s sixth cause of action for retaliation under the ADA is also barred. While this

26   claim arises in Title V of the ADA, rather than Title I, it refers to the enforcement provisions in

27   Title I, 42 U.S.C. section 12117. Therefore, this court therefore lacks subject matter jurisdiction

28   over plaintiff’s proposed claims under the ADA.
                                                    5
       DEFENDANT DMV’s REPLY TO OPPOSITION TO MOTION TO DISMISS FAC (2:17-cv-01517-TLN-CKD)
 1         B.    Plaintiff Has Failed to State a Cause Of Action for Discrimination in
                 Violation of the FEHA.
 2

 3         Plaintiff’s proposed second cause of action is for discrimination in violation of the FEHA.

 4   But she does not allege an adverse action – a material change of the terms and conditions of her

 5   employment – because of any disability. She alleges only that she was denied reasonable

 6   accommodation, and that the DMV failed to engage in the interactive process, which are both set

 7   forth in her third and fourth causes of action. Therefore, the second cause of action in the

 8   proposed SAC is not viable.

 9         C.    Plaintiff’s Prayer for Punitive Damages Is Improper.
10         Plaintiff prays for punitive damages. Punitive damages are not permissible under state law

11   against the State. Gov. Code §818. Punitive damages are not recoverable under the ADA or

12   Rehabilitation Act. Barnes v. Gorman, 536 U.S. (2002). Therefore, the prayer is improper.

13                                            CONCLUSION
14         For the above stated reasons, defendant DMV respectfully requests that the Court grant the

15   motion to dismiss without leave to amend.

16   Dated: October 19, 2019                              Respectfully Submitted,
17                                                        XAVIER BECERRA
                                                          Attorney General of California
18

19
                                                          /s/ Kristin M. Daily
20

21
                                                          KRISTIN M. DAILY
22                                                        Supervising Deputy Attorney General
                                                          Attorneys for Defendant
23                                                        Department of Motor Vehicles

24   SA2018100444
     Reply.docx
25

26

27

28
                                                      6
       DEFENDANT DMV’s REPLY TO OPPOSITION TO MOTION TO DISMISS FAC (2:17-cv-01517-TLN-CKD)
                              CERTIFICATE OF SERVICE

Case Name:      Roberta Barnett v. DMV, et al.            No.    2:17-cv-01517-TLN-CKD

I hereby certify that on October 18, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DEFENDANT DMV's REPLY TO PLAINTIFF'S OPPOSITION TO DEFENDANT'S
MOTION TO DISMISS PLAINTIFF'S FIRST AMENDED COMPLAINT (Rule 12(b)(l),
(6); 12(e))
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 18, 2019, at Sacramento,
California.



            Marianne Baschiera
                Declarant                                            Signature

SA2018!00444
14198944.docx
